DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Status of Claims
Claims 1-8 are presented for examination.
Claims 1-2, 4 are rejected.
Claims 3, 5-8 are objected to.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  to be consistent with the terminologies of the claimed subject matter, the Examiner requests “the travel state information”, and inserting “the acquired travel state information” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UEDA et al. (US Pub. No JP2007045230(A): hereinafter “UEDA”).

          Consider claim 1:
                    UEDA teaches a vehicle travel assist device installed on a vehicle (Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5), comprising: a processor programmed (Figs. 1-3 elements 1-18, and Graphs 1-5) to: control travel of the vehicle (See UEDA, e.g., “…the vehicle is driven at the time of starting over a step so as not to cause a feeling of protrusion of the vehicle…The purpose of this is to propose force control…” of ¶ [0009]-¶ [0011], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); acquire travel state information indicating a travel state of the vehicle (See UEDA, e.g., “…in step S1, the vehicle speed VSP = 0 at the step overcoming start moment t1 in FIG. 3 is stored as the initial vehicle speed value, and in the next step S2, the drive torque T = Tb at the step overcoming start moment t1 in FIG. 3 is also stored. Stored as the initial torque value…” of ¶ [0009]-¶ [0011], ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); detect that a first wheel of the vehicle stops at a difference-in-level and then climbs over the difference-in-level, based on the travel state information (See UEDA, e.g., “…The acceleration change ratio X with respect to the torque change before and after the step overcoming is the acceleration change (α'-α) with respect to the torque change (T'-Tb) before and after the step overcoming when this is a magnitude exceeding the set value Y. ) Is large, which means that the step overcoming is completed and the step overcoming is such that the above-mentioned feeling of protrusion of the vehicle is generated…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); acquire a first driving force required for the first wheel to climb over the difference-in-level after stopping at the difference-in-level, as reference information, based on the travel state information (See UEDA, e.g., “…In step S13, the reduced drive torque T is gradually increased and returned toward the driving operation required drive torque corresponding to the accelerator opening APO, and the integrated controller 13 is achieved to increase and return the drive torque T. The target motor torque tTm is output to the motor / generator controller 20. As a result, the increase / return of the drive torque T can be smoothly performed without a shock. …” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); estimate a second driving force required for a second wheel of the vehicle to climb over the difference-in-level, based on the reference information (See UEDA, e.g., “…the following wheels have encountered the same step, the drive torque T in step S15 is increased to the drive torque T'at the end of overcoming the step stored in step S9, and the integrated controller 13 The target motor torque tTm is output to the motor / generator controller 20 so that the increase in the drive torque T is achieved…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); and generate the estimated second driving force when the second wheel passes the difference-in-level after the first wheel (See UEDA, e.g., “…The target motor torque tTm is output to the motor / generator controller 20 so that the increase in the drive torque T is achieved…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5). 

          Consider claim 2:
                    UEDA teaches everything claimed as implemented above in the rejection of claim 1. In addition, UEDA teaches the processor further programmed to estimate the second driving force before the second wheel reaches the difference-in-level (See UEDA, e.g., “…The target motor torque tTm is output to the motor / generator controller 20 so that the increase in the drive torque T is achieved…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5).

          Consider claim 4:
                    UEDA teaches a vehicle travel assist device installed on a vehicle (Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5), comprising: a processor (Figs. 1-3 elements 1-18, and Graphs 1-5) to: control travel of the vehicle (See UEDA, e.g., “…the vehicle is driven at the time of starting over a step so as not to cause a feeling of protrusion of the vehicle…The purpose of this is to propose force control…” of ¶ [0009]-¶ [0011], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); acquire travel state information indicating a travel state of the vehicle (See UEDA, e.g., “…in step S1, the vehicle speed VSP = 0 at the step overcoming start moment t1 in FIG. 3 is stored as the initial vehicle speed value, and in the next step S2, the drive torque T = Tb at the step overcoming start moment t1 in FIG. 3 is also stored. Stored as the initial torque value…” of ¶ [0009]-¶ [0011], ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); detect that a first wheel of the vehicle climbs over the difference-in-level, based on the travel state information (See UEDA, e.g., “…The acceleration change ratio X with respect to the torque change before and after the step overcoming is the acceleration change (α'-α) with respect to the torque change (T'-Tb) before and after the step overcoming when this is a magnitude exceeding the set value Y. ) Is large, which means that the step overcoming is completed and the step overcoming is such that the above-mentioned feeling of protrusion of the vehicle is generated…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); acquire a first driving force required for the first wheel to climb over the difference-in-level or change in the travel state when the first wheel passes the difference-in-level, as reference information, based on the travel state information (See UEDA, e.g., “…In step S13, the reduced drive torque T is gradually increased and returned toward the driving operation required drive torque corresponding to the accelerator opening APO, and the integrated controller 13 is achieved to increase and return the drive torque T. The target motor torque tTm is output to the motor / generator controller 20. As a result, the increase / return of the drive torque T can be smoothly performed without a shock. …” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); acquire difference-in-level position information indicating a position of difference-in-level (See UEDA, e.g., “…the following wheels have encountered the same step, the drive torque T in step S15 is increased to the drive torque T'at the end of overcoming the step stored in step S9, and the integrated controller 13 The target motor torque tTm is output to the motor / generator controller 20 so that the increase in the drive torque T is achieved…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); estimate a second wheel that reaches the difference-in-level after the first wheel, based on the difference-in-level position information and the travel state information (See UEDA, e.g., “…following wheel is performed in the same manner as the step-overcoming end determination of the preceding wheel, and after this determination, the same driving force control as when the step-overcoming end determination of the preceding wheel is made.…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); estimate a second driving force required for the second wheel of the vehicle to climb over the difference-in-level based on the reference information (See UEDA, e.g., “…whether or not the vehicle has traveled a distance equivalent to the wheelbase after the vehicle has completed the step, that is, the vehicle travels a distance equivalent to the wheelbase from the time when the preceding wheel in front of the vehicle travels over the step. Then, it is checked whether or not the following wheels behind the vehicle in the traveling direction encounter the same step. While it is determined in step S14 that the following wheels have not yet encountered the same step, control is returned to step S3 and the above loop is repeated.…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5); generate the estimated second driving force when the second wheel passes the difference-in-level after the first wheel (See UEDA, e.g., “…the following wheels have encountered the same step, the drive torque T in step S15 is increased to the drive torque T'at the end of overcoming the step stored in step S9, and the integrated controller 13 The target motor torque tTm is output to the motor / generator controller 20 so that the increase in the drive torque T is achieved.…” of ¶ [0025]-¶ [0030], ¶ [0032]-¶ [0038], and Figs. 1-3 steps S1-S16, elements 1-18, and Graphs 1-5).

Allowable Subject Matter
Claims 3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                   The cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Kelly et al. (US Pub. No.: 2015/0203117A1) teaches “A vehicle speed control system for a vehicle having a plurality of wheels, the vehicle speed control system comprising one or more electronic control units configured to carry out a method that includes applying torque to at least one of the plurality of wheels, detecting a slip event between any one or more of the wheels and the ground over which the vehicle is travelling when the vehicle is in motion and providing a slip detection output signal in the event thereof. The method carried out by the one or more electronic control units further includes receiving a user input of a target speed at which the vehicle is intended to travel and maintaining the vehicle at the target speed independently of the slip detection output signal by adjusting the amount of torque applied to the at least one of the plurality of wheels.”

          UEDA (US Pub. No.: 2012/0143456A1) teaches “A driving assistance apparatus mounted to a vehicle is disclosed. The apparatus determines whether an amount of change in tire wheel speed of each tire wheel of the vehicle exceeds a threshold. The apparatus specifies a tire wheel crossing order, which is an order in which the tire wheels of the vehicle cross over a level difference between a road and a parking lot when the vehicle crosses over the level difference. The apparatus determines whether or not the vehicle has crossed over the level difference between the road and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BABAR SARWAR/Primary Examiner, Art Unit 3667